Citation Nr: 0412487	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  03-21 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to service connection for syndrome caused by 
high fever, also claimed as meningitis.  

2.  Entitlement to service connection for tremors.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran served on active duty from February to April 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.   



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no evidence of a current disability manifested 
by high fever and no evidence that the veteran ever suffered 
from meningitis.  

3.  There is no competent evidence attributing tremors to the 
veteran's period of service.  



CONCLUSIONS OF LAW

1.  Disability manifested by high fever, claimed as 
meningitis, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).  

2.  Disability manifested by tremors was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  The Act emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003).  

The United States Court of Appeals for Veteran Claims (Court) 
held in Pelegrini v. Principi, 17 Vet. App. 412 (2004) that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made in 
January 2003, after the November 2002 VCAA letter was sent to 
the veteran.  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, the November 
2002 VCAA letter, the rating decision dated in January 2003, 
the statement of the case dated in May 2003, the supplemental 
statements of the case dated in September 2003 provided the 
veteran with the applicable law and regulations and gave 
adequate notice as to the evidence needed to substantiate his 
claim.  

In addition, the VCAA letter explained the notice and duty to 
assist provisions of the new law, including the respective 
responsibilities of the parties to secure evidence, and asked 
the veteran to submit or authorize VA to obtain outstanding 
evidence relevant to the appeal.  The Board notes that the 
November 2002 letter contained sufficient detail of the 
duties and responsibilities of each party and generally 
advised the veteran to submit any evidence he had in his 
possession or could obtain in support of his claim.  The 
letter specifically requested that the veteran provide any 
additional details, information, or evidence that he wished 
the VA to obtain and that he was to send directly to VA the 
information describing additional evidence or the evidence 
itself.  See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Additionally, the letter indicated that VA would assist him 
in obtaining evidence.  Thus, the Board is satisfied that the 
RO has provided all notice to the veteran as required by the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured a 
report from a VA neurological consultation dated in July 
2001, to which the examiner also provided an addendum in 
August 2001, and obtained other VA and private outpatient 
treatment records.  The veteran has not authorized VA to 
obtain any additional evidence.  The Board acknowledges that 
the VCAA requires that VA afford the veteran an examination 
when (1) there is competent evidence that a veteran has a 
current disability or persistent or recurrent symptoms of a 
disability; (2) there are indications that the disability may 
be associated with active service; and (3) the record is 
insufficient to decide the claim.  38 U.S.C.A. § 5103A(d).  

The veteran in this case has not been afforded a VA 
examination.  The Board notes that there is competent 
evidence of current tremors, but no evidence of any current 
disability manifested by high fever, to include meningitis.  
In fact, the record substantiates that there has never been 
any impairment attributable to fever other than a bout of 
pharyngitis he experienced briefly during his period of 
service, which subsequently resolved.  Furthermore, there is 
no indication that any current disability associated with his 
tremors is related to the veteran's period of active duty.  
The Board points out that the veteran alone is not competent 
to express an opinion as to the medical cause of his current 
disability or to render a diagnosis of any current 
disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

There simply is no indications that the veteran's tremors may 
be associated with his active service.  Thus, the Board finds 
that it is not necessary to have the veteran examined.  

The Board finds that the duty to assist the veteran with the 
development of his claim is satisfied.  38 U.S.C.A. § 5103A 
(West 2002).  The facts pertinent to this claim have been 
properly developed, and there is no further action that could 
assist the veteran in substantiating his claim.  Therefore, 
the Board will address the merits of the veteran's claim.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  

When a veteran serves for 90 days or more, certain chronic 
diseases, including organic diseases of the nervous system, 
becoming manifest to a degree of 10 percent within one year 
from date of termination of service, shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Here, however, the veteran had less than 90 
days of service.  


Facts

Syndrome caused by high fever, also claimed as meningitis

A pre-induction examination revealed no notations regarding 
episodes of high fever or meningitis.  A medical record dated 
in March 1971 reveals that the veteran had temperature 
readings of 102.4 and 103 with a diagnosis of pharyngitis.  A 
Medical Board report dated in March 1971 is negative for any 
medical findings related to high fever or meningitis.  
Primarily, the Medical Board Report related to the veteran's 
bilateral knee disability.  

Post-service records include a report from a VA examination 
dated in July 1971, which addresses generally other 
disabilities; no abnormalities with respect to disorders due 
to high fever or meningitis were indicated.  

Private neurological consultation and treatment records from 
Michael Polsky, M.D., dated from January to October 1981 
relate to symptoms of tremors; nothing with respect to 
meningitis or high fever is noted.  

Private psychological records and tests dated from July to 
September 1982 were unrelated to any symptomatology 
associated with high fever or meningitis.  

Private treatment records dated from July 1982 to August 1986 
relate to treatment of bilateral knee disability.  

Private outpatient records dated in April 1990, July 1990, 
and February 1991 relate to treatment for other disabilities; 
no mention of meningitis or symptoms of high fever is noted.  

December 1999 neurology records did not contain any reference 
to symptoms of high fever or meningitis.  

VA treatment records dated in January 2001 references the 
veteran's bout of high fever and pneumonia in service after 
returning from boot camp in May 1971.  Otherwise, the 
examination was silent for any pertinent findings related to 
any impairment associated with high fever or meningitis.  

There are no other medical records that relate to treatment 
or complaints of high fever and/or meningitis.  

Tremors

The veteran's service medical records are silent for any 
pertinent notations or medical findings regarding tremors.  A 
VA examination dated in July 1971 is also silent for any 
mention of tremors or symptoms associated with any tremors.  
In January 1981, Dr. Polsky conducted a neurological 
consultation noting the veteran's four-year medical history 
of tremors affecting the arms.  The veteran reported that the 
problem fluctuated and that he had not been hospitalized for 
the tremors.  The examiner noted rhythmic voluntary but 
resting tremors of both upper extremities.  Diagnosed was 
either an essential tremor or a cerebellar tremor.  
Medication was prescribed.  In treatment records dated from 
March to October 1981, the examiner noted that symptoms had 
lessened.  

State of New Mexico Disability Determination Unit records 
dated in February 1982 reveal in pertinent part complaints of 
nervousness and tremors of the extremities.  Noted is a long 
history of poor socialization, isolation, and difficulties in 
getting along with others.  The veteran reported a long-term 
history of tremors affecting the head and upper extremities.  
He stated that he had a probable diagnosis of essential 
tremors, although it was uncertain.  The physician diagnosed 
tremors, cause unknown.  

In July 1982, the veteran underwent a psychological 
evaluation.  The veteran stated that he had been referred for 
the evaluation because of his "hands palsy."  He reported 
that the problems with his hands began after his brief 
service in the Air Force and had since become more severe.  
The physician noted that it was difficult to ascertain 
whether the veteran's motor dysfunction was related to 
organicity or was a psychological symptom.  Subsequent tests 
dated in September 1982 revealed a significant level of 
dysfunction with respect to motor skills and tactile 
sensations; the patterns were consistent with a diagnosis of 
brain damage.  The psychologist noted that it seemed that 
many of the veteran's tremor problems related to the severity 
of his personality disorder, but that motor dysfunction 
appeared related to organicity.  

Dr. Polsky conducted an evaluation in August 1982, at which 
time the physician noted that the veteran was first evaluated 
for tremors in January 1981.  At that time, the veteran 
reported a four-year history of tremors.  The physician also 
referenced treatment under the care of a Dr. Donald Rathbun 
who had concluded that there was no neurological explanation 
for the tremors.  All tests had resulted in no pathology 
associated with tremors.  Dr. Polsky also indicated that the 
veteran had a diagnosis of schizopytal personality disorder.  
Dr. Polsky concluded that it was believed that the veteran's 
tremors were of psychological origin and not due to 
neurologic dysfunction.  

Private outpatient records dated from July 1982 to August 
1986 relate solely to treatment associated with the veteran's 
bilateral knee disability.  

Private outpatient records for treatment provided in April 
1990, July 1990, and February 1991 do not relate to tremors 
or any symptoms associated with tremors.  

Shaun Comfort, M.D., evaluated the veteran in December 1999 
for symptoms of bilateral leg and hand tremors.  The veteran 
reported that his symptoms began in 1971 and had increased 
progressively to a severe stage.  The physician reported 
resting tremors in the upper and lower extremities.  The 
physician also reported a long history of bilateral coarse 
tremors which had worsened over time.  Symptoms were not 
consistent with Parkinson's disease, although possible 
Wilson's disease was questioned.  

VA neurological consultation conducted in January 2001 
included reference to the veteran's long history of tremors 
in the upper and lower extremities.  The veteran reported 
that after boot camp in May 1971, he developed a high fever 
and had a bout of pneumonia.  He stated that, after that 
time, he developed tremors, with increasing instability in 
his lower extremities in the prior five years.  He reported 
difficulties with everyday tasks and attacks when the tremors 
in his hands increased in strength and then subsided.  The 
veteran also reported that he had never been employed and 
attributed this to his tremors.  The examiner diagnosed 
bilateral hand and lower extremity tremors of unknown 
etiology.  The tremors appeared volitional at times and did 
not conform to any one neurological syndrome.  

In an addendum to the January 2001 consult, the examiner 
noted prior tests, including an Magnetic Resonance Imaging 
(MRI) that appeared to have been negative in results.  The 
examiner noted that with respect to the veteran's statement 
that his tremors developed two days after his febrile illness 
in service, if indeed the veteran had residual signs since 
that illness, it was difficult to understand the lack of 
documentation and records over the intervening length of 
time.  The impression given was that the tremorous movements 
were largely, if not completely, volitional, and that there 
was no indication of a neurological problem at this time.  

In July 2001, a VA neurological consultation was conducted to 
assess the veteran's current level of functioning.  Despite 
having been seen by three neurologists, the veteran's tremors 
remained largely unexplained.  CT scans of the head and an 
MRI resulted in normal findings.  The prior diagnosis of 
"completely volitional tremors" was noted.  Additionally 
noted is the veteran's history of psychological symptoms that 
he reportedly continued to experience.  There was no history 
of inpatient or outpatient psychiatric treatment and no 
history of substance abuse.  The veteran reported that 
current psychosocial concerns included his lifelong inability 
to work due to the severity of his tremors.  

The examiner noted abnormalities in the veteran's gait and 
movements due to body tremors.  There was no consistent 
pattern of focal, lateralized, or generalized indications of 
cerebral dysfunction.  The veteran's tremors were mostly 
evident with tasks involving writing and upper extremity 
motor strength.  When required to draw complex 
configurations, the veteran was unable to do so because of 
the severity of his tremors.  He clearly was greatly impaired 
from completing any graphic exercise due to his tremors.  

Results of the examination were reported in an August 2001 
addendum.  The examiner explained to the veteran that there 
was no underlying evidence of cognitive impairment, but 
indicated that the veteran continued to focus on his 
complaints of motor symptoms.  The examiner noted that the 
veteran indicated out loud that his motor dysfunction would 
continue to decline and wondered whether he should be using a 
cane or walker.  The diagnosis was motor symptoms not clearly 
associated with any identified neurological disorder.  

Analysis

In addition to the above medical records and test reports, 
the veteran submitted numerous personal statements regarding 
his reported disabilities associated with high fever, also 
claimed as meningitis, and tremors.  The Board notes that the 
veteran is capable of making lay observations that do not 
require medical skills and training.  Nonetheless, his 
statements that his disabilities are related to incidents in 
service fall short of competent evidence to support a service 
connection claim.  He has not presented any evidence of the 
requisite medical training or qualifications so as to render 
any of his statements medically competent.  The Court has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required." Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Because the veteran is not a medical expert, his assertions 
of a relationship between the claimed incidents of pneumonia 
and high fever in service and subsequent development of 
tremors cannot constitute competent evidence of such a 
relationship.  

Although it was noted that the veteran had had a fever in 
service, it was associated with pharyngitis which apparently 
resolved.  There has been no further mention of any problems 
associated with fevers or claimed meningitis or pneumonia.  
Indeed, there is absolutely no medical evidence attributing 
any current disability to fever or claimed meningitis in 
service.  Thus, the preponderance of the evidence is against 
this claim.  

With respect to the veteran's claim of tremors associated 
with service, the Board notes that there is no evidence of 
tremors during service or many years thereafter.  Although 
the veteran reports having had tremors very shortly after his 
period of service, there simply is no evidence corroborating 
the veteran's contentions.  Indeed, recent medical examiners 
seem to have questioned the veteran's credibility in this 
regard.  In any event, there is no medical evidence 
attributing the veteran's claimed tremors to his period of 
service.  Thus, the preponderance of the evidence is against 
the claim of service connection.  


ORDER

Service connection for high fever, also claimed as meningitis 
is denied.  

Service connection for tremors is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



